Citation Nr: 1755926	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected left upper eyelid, herpes simplex virus lesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1991 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The matter has since been transferred to the RO in New Orleans, Louisiana. 

In September 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board remanded the issue in January 2015 for further development, to include obtaining the Veteran's records from the Social Security Administration (SSA) and providing a new VA examination for the Veteran. The RO obtained all SSA records and they are associated with the claims file. The Board again in December 2016 remanded this issue for further development, to include obtaining dermatological and ophthalmologic addendum examinations and opinions.


FINDINGS OF FACT

1. For the entire period on appeal the Veteran's service-connected left upper eyelid, herpes simplex virus lesions has not manifest with lesions covering more than five percent of the Veteran's body surface area nor have intermittent systemic immunosuppressive drug therapy been required.

2. For the entire period on appeal the Veteran's service-connected left upper eyelid, herpes simplex virus lesions has not manifest with disfigurement of the head, face, or neck nor have there been disabling or painful unstable scars.




CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for left upper eyelid, herpes simplex virus lesions have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 7800-7806, 7820 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran seeks an increased rating for her service-connected left upper eyelid, herpes simplex virus (HSV) which is currently rated as noncompensable. She asserts that the severity of her disability has progressed to an extent that surpasses the current assigned evaluation because her left eye flare-ups have increased in frequency.  She contends that she is legally blind in her right eye, and that frequent swelling of her left eye renders her unable to see. She further asserts that this disability prohibits her ability to maintain employment. See IHP.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017). The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2017). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). The Veteran is competent to describe her symptoms and their effects on employment or daily activities. 

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's left upper eyelid HSV is rated under Diagnostic Code 7820-7800 Diagnostic Code 7820, specifically provides for ratings associated with infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases). Because HSV is a virus affecting the skin that is not listed elsewhere in 38 C.F.R. § 4.118, the disability is appropriately rated under Diagnostic Code 7820. 

Under Diagnostic Code 7820, viral infections of the skin not listed elsewhere are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. In this case Diagnostic Code 7806 is applicable because the left eyelid is located on the Veteran's head and lesions have manifest in the past. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The rating criteria at 38 C.F.R. § 4.118 , Diagnostic Code 7806 provides for a noncompensable rating if less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period. A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. See 38 C.F.R. § 4.118 , Diagnostic Code 7806 (2017).

The Veteran has been afforded several VA ophthalmology and dermatology examinations, most recently in 2017.  In both March and June of 2017, the Veteran underwent eye examinations.  The examiners noted the Veteran's diagnostic history of recurrent herpes simplex of the left eyelid, keratoconus of both eyes, and diagnosed a right eye cataract. It was also reported that the Veteran does not have anatomical loss of the eye and is not limited to light perception only. The examiner reported that the Veteran has poor vision and blindness in her right eye and such impairment is due to keratoconus.  The right eye is not service connected and the Veteran has no poor vision or extreme blindness of the service-connected left eye.

The examiner further reported that the Veteran has no scarring or disfigurement in either eye and added that in the previous 12 months of the exam dates there had been no in capacitating episodes attributable to any eye condition. The examiner further indicated that the nonservice-connected right eye amblyopia (present since childhood) affects her ability to work. After reviewing the entire claims file, the Examiner noted that from the time the Veteran was first seen in December 2004 through her last clinic visit in May 2016, there were two documented incidents in which Herpes simplex infections in her left eye were noted.  Both times she had skin lesions that resolved when treated with oral antivirals. During the June 2017 eye examination the Veteran had no lesions. The examiner also noted no visible left eyelid scarring or lesions during the examination and that the left eyelid was totally functionally.

Overall, the examiners endorsed that the herpes simplex of the Veteran's left upper eyelid does not cause any eye disability and the condition itself has not increased in severity.

The July 2017 dermatologist noted that the Veteran has been treated with only topical medication on a constant/near constant basis during the previous 12 months for her HSV. However, the episodes were not debilitating and less than 5 percent of her total body area and the exposed arear were affected by the HSV and they resolved very quickly when treated when the topical medication.

Based on the forgoing the Board finds that a higher rating is not warranted.  A higher rating would require that the Veteran have at least five percent of her body surface area (BSA) affected by the HSV, or be treated with intermittent systemic therapy for HSV. Neither of these conditions are met. The Veteran's HSV, when active, affects less than five percent of her BSA, and she does not receive intermittent systemic therapy. She only uses oral and topical antiviral therapy to treat her condition.  The Veteran has alleged no other symptoms associated with this service-connected disorder that are uncompensated.  Therefore, the Veteran's HSV is appropriately rated as noncompensable.


ORDER

For the entire period on appeal, a compensable rating for the Veteran's service-connected left upper eyelid, herpes simplex virus lesions is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


